t c memo united_states tax_court robert d and anne t lewis petitioners v commissioner of internal revenue respondent docket no filed date woodford gregory rowland for petitioners patricia montero for respondent memorandum opinion dawson judge this case was heard by special_trial_judge d irvin couvillion pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge couvillion special_trial_judge this case is before the court on petitioners' motion to dismiss for lack of jurisdiction on the ground that no valid notice_of_deficiency was mailed to petitioners and respondent's cross motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed under sec_6213 a hearing was held on the motions at which time evidence was adduced in addition some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference in the notice_of_deficiency respondent determined the following deficiencies and additions to tax with respect to petitioners' tax years as indicated additions to tax_year deficiency sec_6651 sec_6653 a sec_6661 dollar_figure dollar_figure dollar_figure -- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- additions to tax percent of interest due under sec_6653 and or sec_6653 will be determined at the time the petition was filed petitioners' legal residence was central point oregon however the motions before the court involve a home and an address pincite grand avenue san rafael california the grand avenue address background petitioners husband and wife filed their through federal_income_tax returns with the internal_revenue_service irs center at fresno california listing the grand avenue address on each of these returns petitioners have maintained a residence at this address since sometime in respondent began an audit of petitioners' through returns during the course of the audit which continued until the latter part of the revenue_agent assigned to the audit telephoned interviewed petitioners and examined their records at the grand avenue address as part of the audit the revenue_agent also received letters from and spoke with petitioners' attorneys to verify the purpose and amount of legal expenses claimed on petitioners' returns for legal services these attorneys had provided petitioners these attorneys however did not represent petitioners in connection with the audit of petitioners' returns in date the revenue_agent made proposed adjustments to petitioners' returns by letter dated date petitioners protested these proposed adjustments thereafter the appeals_division of the irs took over the audit and the case was assigned to an appeals officer the appeals officer who eventually caused a statutory_notice_of_deficiency to be issued contacted petitioners by mail and by telephone and held a conference with petitioner robert d lewis mr lewis at the grand avenue address mr lewis purported to represent petitioners at all times during the audit of their income_tax returns petitioners were not represented by an attorney or by any other third party at any time in connection with the audit accordingly petitioners did not provide either the revenue_agent or the appeals officer with a power_of_attorney authorizing a third party to represent them in the audit at no time during the audit did petitioners notify either the revenue_agent or the appeals officer of any change_of address on date respondent sent to petitioners by certified mail a notice_of_deficiency or deficiency_notice addressed to the grand avenue address shortly thereafter the deficiency_notice was returned undelivered by the post office with the envelope marked unclaimed the returned envelope indicates that the u s postal service attempted to deliver the deficiency_notice twice and returned it to respondent on date after the notice_of_deficiency was returned respondent the court notes that petitioners executed forms 872-a special consent to extend the time to assess tax for each of the taxable years at issue which consent was still in effect on date did not send a copy of the deficiency_notice to petitioners by ordinary mail did not attempt to telephone petitioners regarding the deficiency_notice and did not attempt to contact any of the attorneys who had previously been contacted by respondent's agent the parties agree that petitioners did not receive the deficiency_notice because they were in oregon and not at the grand avenue address in california at the time the deficiency_notice was mailed beginning in about years prior to issuance of the deficiency_notice petitioners began dividing their time between the grand avenue address and their residence in oregon due to the health of petitioner anne t lewis petitioners however never informed respondent that they would not be at the grand avenue address at or near the time the deficiency_notice was sent nor did petitioners take any measures to have anyone monitor their mail at the grand avenue address during their absences on or about date petitioners obtained a copy of the deficiency_notice pursuant to a freedom_of_information_act_request thereafter on date petitioners filed their petition with this court which date was days after the deficiency_notice was mailed if the deficiency_notice was mailed to petitioners' last_known_address the period for filing a petition with this court expired on date which i sec_90 days from the date of the deficiency_notice sec_6213 discussion it is well settled that in order to maintain an action in this court there must be a valid notice_of_deficiency and a timely filed petition 91_tc_1019 sec_6212 authorizes the secretary or_his_delegate upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified mail or registered mail sec_6212 provides that a notice_of_deficiency with respect to any income_tax shall be sufficient if it is mailed to the taxpayer at his last_known_address respondent is entitled to treat the address on the taxpayer's most recently filed return as the last_known_address absent clear and concise notification of a new address abeles v commissioner supra pincite see also 724_f2d_808 9th cir where respondent before mailing a notice_of_deficiency becomes aware of an address other than the one on the taxpayer's return respondent must exercise reasonable care and due diligence in ascertaining the taxpayer's correct address 93_tc_22 petitioners agree that the notice_of_deficiency was mailed to their last_known_address they contend however that respondent had a due process obligation to provide actual notice of the deficiency_notice and respondent did not exercise due diligence in ensuring actual notice to them petitioners cite 485_us_478 in support of their first contention in support of their second contention petitioners argue that respondent should have sent a copy of the deficiency_notice by ordinary mail or should have contacted either petitioners or their attorney by telephone petitioners aver they had a telephone answering machine at their grand avenue address where a message could have been left by respondent's agent that a notice_of_deficiency had been mailed and returned to respondent undelivered as a general_rule the commissioner has no duty to effectuate delivery of the notice after it is mailed monge v commissioner supra pincite the legislative_history of the last_known_address rule suggests that congress considered but rejected requiring actual receipt of the notice because such a requirement would impose an almost impossible burden on the irs to prove actual receipt and to keep track of the whereabouts of all taxpayers see h rept 70th cong 1st sess c b part s rept 70th cong 1st sess c b part instead congress adopted the last_known_address rule thus giving the irs a safe_harbor a notice sent to the last_known_address is valid whether or not the taxpayer actually receives it see eg united_states v zolla f 2d pincite nothing in the code required respondent to take additional steps to effectuate delivery of the instant notice_of_deficiency after it was returned undelivered by the post office 857_f2d_676 9th cir affg 88_tc_1042 15_f3d_970 10th cir affg tcmemo_1992_328 272_f2d_383 2d cir monge v commissioner supra mccart v commissioner tcmemo_1992_3 affd without published opinion 981_f3d_1247 3d cir as a consequence petitioners' arguments that respondent had an obligation to provide actual notice and that respondent did not exercise due diligence must fail with respect to petitioners' reliance on tulsa professional collection servs inc v pope supra the court finds that case to be distinguishable from this case the tulsa case involved a nonclaim provision of the oklahoma probate code under which a creditor's claim against a decedent's_estate would be completely extinguished unless the claim was presented to the executor or executrix within months after the publication of notice of the beginning of probate proceedings the creditor in that case having failed to meet that 2-month deadline successfully argued that notice by publication was insufficient to protect the creditor's property interest and that actual notice was required to satisfy the creditor's right of due process in the present case by contrast where respondent mailed the deficiency_notice to petitioners' last_known_address actual notice of the income_tax deficiencies was not required unlike the creditor in tulsa whose claim would have been totally extinguished under the oklahoma probate code petitioners have alternative routes for pursuing their claims because the tax_court is not the sole venue for litigation of a tax_liability the fact that taxpayers can pay a deficiency file an administrative claim_for_refund and if the claim is disallowed bring an action for a refund in federal district_court or the court of federal claims provides sufficient due process the court also notes with respect to petitioners' argument that their attorney should have been notified the record in this case is clear that at all times during the audit of their returns mr lewis and not an attorney purported to represent petitioners no powers of attorney were ever filed with respondent authorizing a third party to represent petitioners the only contact respondent had with petitioners' attorneys was to verify legal expenses claimed on petitioners' returns this communication did not rise to the level of client representation such that a power_of_attorney was required nor did petitioners ever execute a power_of_attorney moreover this court has held that even if a taxpayer directs that a copy of all communications be sent to the taxpayer's agent the notice_of_deficiency is valid where it was mailed directly to the taxpayer at the taxpayer's last_known_address even though a copy was not sent to the taxpayer's agent 76_tc_750 29_tc_113 madsen v commissioner tcmemo_1988_179 the petition in this case was filed with the court on date days after the date the deficiency_notice was mailed sec_6213 provides in pertinent part that a petition must be filed with the tax_court within days from the date a statutory_notice_of_deficiency is mailed to a taxpayer residing in the united_states this court has no jurisdiction if a petition is filed beyond the prescribed 90-day time period 83_tc_626 since the petition here was not filed within days from the date the notice_of_deficiency was mailed the court has no jurisdiction over the case accordingly respondent's motion to dismiss for lack of jurisdiction will be granted and petitioners' motion will be denied an appropriate order will be entered
